Exhibit 10.05
 
 
PURCHASE AGREEMENT
 
SWK Holdings Corporation, a Delaware corporation (the “Buyer”), PBS Capital
Management, LLC, a Texas limited liability company (the “Seller”), J. Brett
Pope, an individual resident of the State of Texas (“Pope”) and Winston L. Black
III (with Pope, the “Members”) enter into this Purchase Agreement (this
“Agreement”) as of May 14, 2012.
 
Recitals:
 
A.           The Seller is a party to the contracts set forth on the attached
Schedule A (the “Contracts”).
 
B.           The Buyer desires to purchase, and the Seller desires to sell, the
Contracts on the terms set forth in this Agreement.
 
Therefore, the parties agree as follows:
 
1.            PURCHASE AND SALE; CLOSING
 
1.1           Purchase of Contracts.  Subject to the terms of this Agreement, at
the Closing (as defined in Section 1.3) the Seller shall sell, assign and
transfer, or cause the sale, assignment and transfer, of the Contracts to the
Buyer, and the Buyer shall purchase the Contracts from the Seller.
 
1.2           Consideration.
 
  (a)       Closing Payment.  Upon the terms and conditions set forth in this
Agreement, and in consideration of the sale, assignment and transfer of the
Contracts to the Buyer at the Closing, the Buyer shall pay to the Seller an
amount equal to (i) $150,000, minus (ii) the aggregate amount of any payments
received by the Seller from the Contracts during the period commencing on July
1, 2012 and ending on the date of Closing (the “Closing Date”), in cash or other
immediately available funds (the “Closing Cash”).
 
  (b)       Earn Out Payments.  To the extent that the amount of aggregate
payments received by the Buyer in connection with the investments set forth on
Schedule B, during the period commencing on the Closing Date and ending on
December 31, 2016, exceeds $150,000 (such amount in excess of $150,000, the
“Excess Amount”), the Buyer shall pay 50% of the Excess Amount to the
Seller.  Any payments due under this Section 1.2(b) shall be paid on a
semi-annual basis, as follows: (i) payment on any Excess Amount received during
the period commencing January 1 and ending June 30, will be made July 30 and
(ii) payment on any Excess Amount received during the period commencing July 1
and ending December 31, will be made January 30.
 
1.3           Time and Place of Closing.  Unless earlier terminated pursuant to
Section 4.2, the parties agree that the closing of the transactions contemplated
by this Agreement (the “Closing”) will occur at a location to be agreed upon by
the Buyer and the Seller at 10:00 a.m. on the fifth business day after the
satisfaction of all conditions to Closing set forth in Section 1.4 below.
 
1.4           Conditions to Closing.  The obligation of the Buyer to consummate
the transactions consummated by this Agreement is subject to the fulfillment
prior to or at Closing of the following conditions: (a) the representations and
warranties of the Seller in this Agreement shall be true and correct in all
material respects at and as of the Closing; (b) the Members shall be employees
of the Buyer at and as of the Closing; (c) the Seller shall have obtained all
consents and approvals, including the consent and approval of the other parties
to the Contracts, required in order to consummate the transactions contemplated
by this Agreement; and (d) the Buyer shall have received all licenses, permits
and authorizations required in order for the Buyer to perform the duties and
obligations of the Seller under the Contracts.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           The Seller’s Closing Deliveries.  On the Closing Date, the Seller
will deliver to the Buyer (a) an assignment and assumption agreement in a form
to be mutually agreed upon by the Seller and the Buyer, duly executed by the
Seller, assigning the Contracts to the Buyer (the “Assignment Agreement”) and
(b) such other documents or instruments as the Buyer reasonably requests and are
reasonably necessary to effect the transactions contemplated by this Agreement.
 
1.6           The Buyer’s Closing Deliveries.  On the Closing Date, the Buyer
will deliver to the Seller (a) the Closing Cash and (b) the Assignment
Agreement, duly executed by the Buyer, assuming the Contracts from the Buyer.
 
2.             REPRESENTATIONS AND WARRANTIES
 
As a material inducement to the Buyer to enter into this Agreement, the Seller
and the Members represent and warrant that the statements made in this Article 2
are true and correct as of the date of this Agreement and will be true and
correct as of the Closing Date.
 
2.1           Organization of the Seller.  The Seller is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Texas and is qualified to do business in every jurisdiction in
which the nature of its business or its ownership of property requires it to be
qualified.
 
2.2           Authorization of Closing.  The Seller has full organizational
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereunder.  This Agreement constitutes a valid and
binding obligation of the Seller, enforceable in accordance with its terms and
conditions, except as enforceability may be limited by bankruptcy, insolvency or
other laws affecting creditor’s rights generally and limitations on the
availability of equitable remedies.   The execution, delivery, and performance
of this Agreement and consummation of the transactions contemplated hereby have
been duly authorized by the Seller.
 
2.3           Absence of Conflicts.  Neither the execution, delivery or
performance of this Agreement nor the consummation by the Seller of the
transactions contemplated hereby does or will (a) conflict with or result in any
breach of any of the provisions of, (b) constitute a default under, (c) result
in a violation of, (d) give any third party the right to terminate or to
accelerate any obligation under or (e) result in the creation of any lien upon
any assets of the Seller, in each case under the provisions of the formation
documents of the Seller or any indenture, license, mortgage, loan agreement or
other agreement, instrument or contract or any legal requirement by which the
Seller or any of its assets is affected.
 
2.4           Contracts.  Each Contract is in full force and effect and is a
valid and legally binding agreement of the Seller.  The Seller is in compliance
in all material respects with all terms and conditions of each Contract.  The
other party to each Contract is not in breach or default thereunder.  No event
has occurred or circumstance exists which could reasonably be expected to
constitute a breach or default of, or permit termination, modification or
acceleration under any Contract. The Seller has no knowledge (a) of any
unresolved dispute with respect to any Contract or (b) that any party to a
Contract intends either to modify in any material respect, cancel or terminate a
Contract.  The rights of the Seller to perform or receive payment under the
Contracts have not been assigned or transferred.
 
 
2

--------------------------------------------------------------------------------

 
 
2.5           Members.  The Members own all of the issued and outstanding equity
interests of the Seller.
 
2.6           Brokerage Expenses.  There are no claims for brokerage
commissions, finders’ fees or similar compensation in connection with the
transactions contemplated by this Agreement based on any arrangement or
agreement made by or on behalf of the Seller or any Member.
 
3.             REPURCHASE RIGHT
 
3.1           Members Right to Repurchase Contracts.  In the event that the
Employment Agreements dated May 14, 2012, between the Buyer and each of the
Members, both expire on their terms and are not renewed, the Members shall have
the right to repurchase the Contracts for One Dollar ($1.00). In the event the
Members exercise the right provided under this Section 3.1, the Company will
provide such cooperation and information as is reasonably requested to
facilitate the Members’ assumption of, and performance under, the Contracts.
 
4.             MISCELLANEOUS
 
4.1           Indemnification. The Seller and each Member shall jointly and
severally indemnify the Buyer and hold the Buyer harmless from and against any
loss, liability, deficiency, damage, tax or expense (including reasonable legal,
consultant and expert expenses and costs) arising out of any claims relating to
the Contracts prior to the Closing Date; provided, however, that in no event
will the aggregate joint and several liability of the Seller and the Members
under this Section 4.1 exceed the consideration the Seller is entitled to
receive under Section 1.2.
 
4.2           Termination.  The Buyer may, without liability to the Seller,
terminate this Agreement by notice to the Seller if each of the Closing
conditions set forth in Section 1.4 have not been fulfilled by November 15,
2012.
 
4.3           Entire Agreement.  This Agreement contains the entire agreement
between the parties and supersede any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter of this Agreement in any way.
 
4.4           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which taken
together will constitute one and the same instrument.  A signed copy of this
Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.
 
4.5           Governing Law; Venue.  All issues concerning this Agreement shall
be governed by and construed in accordance with the laws of the State of Texas,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Texas or any other jurisdiction) that would cause the
application of the law of any jurisdiction other than the State of Texas.  As a
specifically bargained inducement for each of the parties to enter into this
Agreement (each party having had opportunity to consult counsel), each party
expressly agrees that suit to enforce any provision of this Agreement or to
obtain any remedy with respect hereto shall be brought exclusively in either any
state court located in Dallas County or the United States District Court for the
Northern District of Texas, and each party hereto expressly and irrevocably
consents to the jurisdiction of such courts.
 
 
3

--------------------------------------------------------------------------------

 
 
4.6           Specific Performance.  The parties acknowledge that the Seller,
its business, and the Seller’s operations are unique, and recognize and affirm
that in the event of a breach of this Agreement by any of the parties, monetary
damages may be inadequate and the non-breaching party may have no adequate
remedy at law.  Accordingly, in the event of any such breach, the non-breaching
parties and/or their successors or assigns may, in addition to any other rights
and remedies existing in their favor, enforce their rights under this Agreement
by an action or actions for specific performance, injunctive relief and/or other
relief, without any requirement of proving actual damages or posting any bond or
other security.
 
4.7           Expenses.  Each party shall be responsible for his, her or its own
expenses in connection with the negotiation, preparation and entry into this
Agreement and the consummation of the Closing.
 
*     *     *     *     *
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date set forth in the introductory paragraph of this Agreement.
 

   
 
 
SWK HOLDINGS CORPORATION
a Delaware corporation

 
By:   /s/ John F. Nemelka                                   
Name: John F. Nemelka
Title:   Interim CEO

 
 
 
 
PBS CAPITAL MANAGEMENT, LLC
a Texas limited liability company

 
By:   /s/ J. Brett Pope                                           
Name:
Title:

 
Members
 
  /s/ J. Brett Pope                                                    
J. Brett Pope

  /s/ Winston L. Black III                                       
Winston L. Black III

 
 